94 F.3d 640
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Fred DAVIS, Plaintiff, Appellant,v.WONDERLAND GREYHOUND PARK, INC., et al., Defendants, Appellees.
No. 96-1604.
United States Court of Appeals, First Circuit.
Aug. 27, 1996.

Appeal from the United States District Court for the District of Massachusetts [Hon.  Douglas P. Woodlock, U.S. District Judge]
Fred Davis on brief pro se.
Stephen B. Reed and Kearns & Rubin, P.C. on brief for appellees.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
Having reviewed the entire record, including the transcript of the June 30, 1995 truncated deposition at which plaintiff claims he was harassed, we summarily affirm the dismissal of plaintiff's action for the reasons stated in the district court's April 11, 1996 memorandum and order.  Plaintiff was not unfairly treated at the deposition and plaintiff was afforded multiple opportunities to complete the deposition.  When plaintiff failed without any adequately documented justification to appear for the rescheduled deposition, the court did not abuse its discretion in dismissing plaintiff's action.


2
Affirmed. Loc.  R. 27.1.